                   UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                       CASE NO.: 5:17-cv-356-FL


RICARDO MONDRAGON, EUSTORGIO                      )
ESPINOBARROS FELICIANO,                           )
JUAN CONTRERAS, CUTBERTO ORTIZ                    )
HERNÁNDEZ, ALEJANDRO JIMENEZ                      )
GONZALEZ, RENATO ROMERO                           )
ACUÑA, JOSÉ TAPIA, ANASTACIO                      )
LOPEZ SOLIS, and ABDON QUIRASCO                   )
SIXTECO, on behalf of themselves and all          )
other similarly situated persons,                 )
                                                  )
              Plaintiffs,                         )
                                                  )
v.                                                )
                                                  )
SCOTT FARMS, INC., ALICE H. SCOTT,                )
LINWOOD H. SCOTT, JR., LINWOOD H.                 )
SCOTT III, DEWEY R. SCOTT, JFT                    )
HARVESTING INC., JUAN F. TORRES                   )
OASIS HARVESTING, INC.,                           )
and RAMIRO B. TORRES                              )
                                                  )
             Defendants.                          )
_________________________________________         )


        ORDER APPROVING CLASS AND COLLECTIVE ACTION
              CERTIFICATION UNDER RULE 23(b)(3)

       This matter is before the Court on the parties’ joint motion for class action

certification. Plaintiffs filed their Third Amended Complaint on May 15, 2018

alleging claims for relief under four legal theories.

       In the Third Amended Complaint, Plaintiffs Espinobarros Feliciano,

Contreras, Romero Acuna and Quirasco Sixteco (collectively “FLSA plaintiffs”)

assert an FLSA collective action seeking payment of back wages and liquidated



                                          1
damages under 29 U.S.C. § 216(b) based upon the defendants’ alleged failure to

pay FLSA plaintiffs and the members of the collective action that they sought to

represent the overtime rate required by § 207(a) of the FLSA. [DE 58 at ¶¶166-

69, 179-81].

         Plaintiffs also alleged two (2) separate class actions under the North

Carolina Wage and Hour Act (“NCWHA”), and an additional class action claim

under the Migrant and Seasonal Agricultural Workers Protection Act (“AWPA”).

[DE 58 at ¶¶ 146-51, 152-57, 158-63, 170-172, 173-75, 176-78].        First, all

plaintiffs sought to bring a NCWHA class action seeking back wages and

liquidated damages based upon the alleged failure of the Defendants to pay

the named Plaintiffs and members of the class the Adverse Effect Wage Rate

(“AEWR”) in violation of North Carolina General Statute § 95-25.1, et seq. [DE

58, ¶¶ 152-57, 173-75]. Second, Plaintiffs Espinobarros Feliciano, Contreras,

Romero Acuña and Quirasco Sixteco sought to bring a NCWHA class action for

back wages and liquidated damages based upon the alleged failure to the

defendants to pay promised wages for those workweeks when the plaintiffs

worked in excess of 40 hours when that work include in part of the unloading,

packing and/or processing of sweet potatoes that were produced by persons or

entities other than the Defendants pursuant to N.C. Gen. Stat. § 95-25.1, et

seq. [DE 58, ¶¶ 158-63, 176-77]

         The AWPA class action asserted by all Plaintiffs seeks statutory or

actual damages based upon the Defendants’ alleged violation of a series of

AWPA statutory rights, including, but not limited to providing false and

                                        2
4814-0653-1498, v. 1
misleading information, failing to comply with the working arrangements and

failing to pay members of the class wages when due. [DE 58 at ¶¶ 146-51, 170-

72].

         Defendants denied the claims against them and asserted various

affirmative defenses. [DE 123].

         The Plaintiffs and Defendants have negotiated a settlement agreement in

this action which includes relief on a class wide basis for the Plaintiffs’ claims

under the AWPA and NCWHA for Defendants’ alleged failure to pay the AEWR,

and relief for a collective action of similarly situated employees for Plaintiffs’

overtime claims under the FLSA.          For settlement purposes only, Defendants

consent to and join in the Joint Motion for Class Certification under Rule 23(b)(3)

(“Joint Motion”) pursuant to the Settlement Agreement reached between the

parties, which is the result of compromise to resolve the disputes between them

and does not constitute an admission of any liability to any party. [DE 208].

         Accordingly, pursuant to the Settlement Agreement, the parties now seek

to certify two classes. First, the parties move the Court, pursuant to Federal Rule

of Civil Procedure 23, to certify a class represented by all Plaintiffs defined as

follows:

                  All non-H-2A migrant and seasonal agricultural
                  workers (as the terms “migrant agricultural worker”
                  and “seasonal agricultural worker” are defined in 29
                  U.S.C. §§ 1802(8) and 1802(10) and 29 C.F.R. §§
                  500.20(p) and 500.20(r)) who were employed by one or
                  more of the Defendants to perform any job task listed
                  in the H-2A clearance order or any job task actually
                  performed by any H-2A worker at Scott Farms from
                  September 15, 2014 through August 14, 2019.


                                           3
4814-0653-1498, v. 1
This class will be referred to as the AWPA Class.

         Second, the parties move the Court, pursuant to Federal Rule of Civil

Procedure 23, to certify a class represented by all Plaintiffs defined as follows:

                  All non-H-2A farmworkers who were employed by one
                  or more of the Defendants when, during the time
                  period covered by an H-2A clearance order for work to
                  be performed at Scott Farms, they performed any job
                  task listed in the H-2A clearance order or any job task
                  actually performed by any H-2A worker at Scott Farms
                  from July 17, 2015 to August 14, 2019.

         This class will be referred to as the NCWHA #1 Class.

I.       CLASS CERTIFICATION MOTION

         When a settlement is reached prior to Rule 23 certification, the law permits

a class to be certified solely for the purposes of settlement. Covarrubias v. Capt.

Charlie’s Seafood, Inc., 2011 WL 2690531 (E.D.N.C., July 06, 2011), at *2. There is

a strong judicial policy in favor of settlement. See Bennett v. Behring Corp., 737 F.

2d 982, 986 (11th Cir. 1984). The parties seeking class certification must still meet

the four prerequisites of Federal Rules of Civil Procedure 23(a)(1) through (4) and

then must establish that they constitute a proper class of at least one of the types

delineated in Rules 23(b)(1) through (3). However, in those cases, courts do not need

to inquire whether the class will be manageable at trial because the settlement

makes a trial unnecessary. Anchem Products v. Windsor, 521 U.S. 591, 620 (1997).

         As detailed below, Plaintiffs’ Third Amended Complaint and the information

submitted in support of the Joint Motion are sufficient to satisfy the requirements of

Rule 23(a) and establish that the Class Plaintiffs seek to represent also qualify under

Rule 23(b)(3).



                                            4
4814-0653-1498, v. 1
A.       Named Plaintiffs are Members of and have Precisely Defined the
         Class They Seeks to Represent.

         The court must make two initial determinations before determining whether

to certify a class action: that a precisely defined class exists, Haywood v. Barnes, 109

F.R.D. 568, 576 (E.D.N.C. 1986), and that the class representative is a member of

the proposed.

         The first class is a class represented by all Plaintiffs defined as follows:

                  all non-H-2A migrant and seasonal agricultural
                  workers (as the terms “migrant agricultural worker”
                  and “seasonal agricultural worker” are defined in 29
                  U.S.C. §§ 1802(8) and 1802(10) and 29 C.F.R. §§
                  500.20(p) and 500.20(r)) who, during the time period
                  covered by an H-2A clearance order for work to be
                  performed at Scott Farms, were employed by one or
                  more of the Defendants to perform any job task listed
                  in the H-2A clearance order or any job task actually
                  performed by any H-2A worker at Scott Farms from
                  September 15, 2014 through August 14, 2019.

This class will be referred to as the AWPA Class. Each Plaintiff claims that he

worked for Defendants as a “seasonal agricultural worker” during the relevant time

period. Plaintiffs also alleged that each of them worked in positions constituting

“corresponding employment” with H-2A workers during the period in question.

Therefore, they are all members of the AWPA Class that they seek to represent.

         The NCWHA Class #1 is represented by all Plaintiffs defined as follows:

                  All non H-2A farmworkers who were employed by one
                  or more of the Defendants when, during the time
                  period covered by an H-2A clearance order for work to
                  be performed at Scott Farms, they performed any job
                  task listed in the H-2A clearance order or any job task
                  actually performed by any H-2A worker at Scott Farms
                  from July 17, 2015 to August 14, 2019.

         The Plaintiffs are non H-2A farmworkers employed by Scott Farms Inc. and

                                            5
4814-0653-1498, v. 1
allege that they performed work in “corresponding employment” to H-2A workers

during the relevant time period. Thus, again, they are members of the NCWHA

Class #1 they seek to represent.

         For the reasons stated above, each of the classes are sufficiently precise and

Plaintiffs are members of these classes. Haywood, 109 F.R.D. at 576.

B.       The Numerosity, Commonality, Typicality and Adequacy
         Requirements of Rule 23(a) are Satisfied with regard to the Classes.

         A class action under Rule 23, Fed.R.Civ.P., “may only be certified if the trial

court is satisfied, after a rigorous analysis, that the prerequisites of Rule 23(a) have

been satisfied.” General Telephone Co. of Southwest v. Falcon, 457 U.S. 147, 161

(1982) (“Falcon”). Thus, “Falcon requires the trial court to engage in an extensive

factual analysis at the certification stage in order to satisfy itself that the

requirements of Rule 23 have been met.” Haywood, 109 F.R.D. at 575. However, the

trial court does not examine the merits of the underlying claims when it decides a

motion for class certification. Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 177-78

(1974); see also Covarrubias., 2011 W 2690531, *3.

         Courts should “give Rule 23 a liberal rather than a restrictive construction,

adopting a standard of flexibility in application which will in the particular case best

serve the ends of justice for the affected parties and . . . promote judicial efficiency.”

Gunnells v. Health Plan Services, Inc., 348 F.3d 417, 424 (4th Cir. 2003) (citing In re

A.H. Robins, 880 F.2d 709, 740) (4th Cir. 1989), cert. den., Anderson v. Aetna Cas.

and Sur. Co., 493 U.S. 959 (1989)), cert. den., Healthplan Services, Inc. v. Gunnells,

542 U.S. 915           (2004); see also Kidwell v. Transportation Communications

International Union, 946 F.2d 283, 305 (4th Cir. 1991), cert. den., 503 U.S. 1005

                                            6
4814-0653-1498, v. 1
(1992) (“[t]rend is to give Rule 23 a liberal construction.”); Rodger v. Electronic Data

Systems Corp, 160 F.R.D. 532, 535 (E.D.N.C. 1995).

    1. The AWPA and NCWHA Classes are sufficiently numerous and
       joinder is impracticable.

         The numerosity requirement of Rule 23(a)(1), Fed.R.Civ.P., mandates that

the class be “so numerous that joinder of all members is impracticable.” There is no

set number of members necessary for class certification and the decision to certify or

not certify a class must be based upon the particular facts of each case. See Haywood,

109 F.R.D. at 576-77 (courts have "certified classes composed of as few as eighteen…

and twenty-five members") (citations omitted).

         The proposed AWPA settlement class includes 122 people who worked for

Defendants.        The proposed NCWHA #1 settlement class includes 189 people.

Although there are a sufficient number of putative class members to establish

numerosity, this Court’s analysis should not be limited to numbers alone. See

Rodger, 160 F.R.D. at 536-537. Here, the presumption of numerosity should also

stand because joinder of all members of the class is all but impossible. Where, as

in this case, class members are geographically dispersed, lack sophistication, and are

non-English speaking migrant workers, courts have found that such additional

factors make joinder impracticable. See Gaxiola v. Williams Seafood of Arapahoe,

Inc., 776 F.Supp.2d 117, 130 (EDNC 2011); Covarrubias, 2011 WL 2690531 at 4;

Rodriguez v. Berrybrook Farms, Inc., 672 F. Supp. 1009, 1013-1014 (W.D. Mich.

1987); Leyva v. Buley, 125 F.R.D. 512, 515 (E.D. Wash. 1989).

         Furthermore, Plaintiffs contend that the named Plaintiffs and members of

the AWPA Class and NCWHA Classes are “economically disadvantaged, making

                                           7
4814-0653-1498, v. 1
individual suits difficult to pursue.” Robidoux v. Celani, 987 F.2d 931, 936 (2d Cir.

1993). Because the number of class members is sufficient and the circumstances do

not make joinder a practical alternative, the class meets the Rule 23(a)(1) standard

for numerosity.

         2. There are common questions of law and fact.

         Under the "commonality" requirements of Rule 23(a)(2), Fed.R.Civ.P., at least

one common question of law or fact must exist among class members. See Haywood,

109 F.R.D. at 577-78. It is not necessary, however, that all of the questions of law or

fact in a case be common to all putative class members, but only that “a single

common question . . . exist.” Rodger, 160 F.R.D. at 537. “Indeed, a single common

question is sufficient to satisfy the rule.” Haywood, 109 F.R.D. at 577. In Hernandez

Garcia, the named Plaintiffs were crab workers who had claims related to payment

for housing and knives that were not shared by dock workers. However, the Court

found there were common issues of law and fact between the Plaintiffs and the dock

workers related to payment of visa and transportation costs such that commonality

existed. See Hernandez Garcia Order at 5; see also, Haywood, 109 F.R.D. at 577

(holding that “class certification will not be defeated solely because there are some

factual variations among the members’ grievances”).

         Here, named Plaintiffs and the other putative class members were all paid on

an hourly basis and share common questions of law or fact for each of the respective

classes.

         For the AWPA class, the common questions of law or fact include whether the

Defendants provided false information to the class members about the availability

of H-2A positions and how much class members were owed for that work and
                                           8
4814-0653-1498, v. 1
whether Defendants paid class members less than the AEWR while employing H-

2A workers;.” [DE 58, ¶ 148].

         For the NCWHA Class #1 class, the common questions of law or fact are

whether Defendants are joint employers of H-2A workers and the class members,

whether class members performed the same authorized or unauthorized task as H-

2A workers, and whether Defendants failed to pay class members a promised rate

while they employed H-2A workers. [DE 58, ¶ 154].

         Therefore, the commonality requirement is satisfied.

         3. The named Plaintiffs’ claims are typical of those of the Class.

         Rule 23(a)(3) requires that the claims or defenses of the representative parties

are typical of the claims or defense of the class. Haywood, 109 F.R.D. at 578. “The

claim of a party is typical if it arises from the same event or course of conduct which

gives rise to the claims of other class members and is based on the same legal theory.”

Id. “[T]he requirements of commonality and typicality tend to merge” in that “[b]oth

serve as guideposts for determining whether under particular circumstances

maintenance of a class action is economical and whether the named plaintiff’s claims

and the class claims are so interrelated that the interests of the class members will

be fairly and adequately protected in their absence.” Falcon, 457 U.S. at 157 n. 13.

The typicality requirement does not require that all of the putative class members

share identical claims. Rodger, 160 F.R.D. at 538 (“A court may determine that the

typicality requirement is satisfied even when the plaintiffs’ claims and the claims of

the class members are not identical”). The prerequisite is only that Plaintiffs’ claims

be common, and “class representatives must not have an interest that is antagonistic



                                            9
4814-0653-1498, v. 1
to that of the class members.” Id.

         The allegations in Plaintiffs’ Third Amended Complaint meet the

requirements of Rule 23(a)(3) with respect to each of the Classes. The named

Plaintiffs’ claims and the claims of the respective Class members arise from the same

practices and course of conduct by Defendants.

         The named Plaintiffs and the members of the proposed AWPA Class and

proposed NCWHA Class #1 were all employees of Defendants and all allegedly

performed work in “corresponding employment” during the relevant time period.

         The claims of the named Plaintiffs and proposed Class members are based on

the same legal theory. Therefore, the named Plaintiffs have established that the

claims under the AWPA and the NCWHA are "typical" of the claims of the Classes

each seeks to represent.

         4. The Named Plaintiffs are Adequate Representatives of the Class.

         Rule 23(a)(4) requires that “the representative parties will fairly and

adequately protect the interests of the class.” This is a two-part inquiry to determine:

(1) whether the class representatives’ claims are sufficiently interrelated to and not

antagonistic with the class’ claims and (2) that legal counsel is qualified, experienced

and generally able to conduct the litigation. Rodger, 160 F.R.D. at 539; see also

Haywood, 109 F.R.D. at 578. Each of the named Plaintiffs meets these requirements

with respect to the proposed AWPA Class and the NCWHA Classes.

          Each of the named Plaintiffs meets the first requirement by demonstrating

their consistent involvement in the litigation. Id. at 578-79. Here, as in Haywood,

the named Plaintiffs have a common interest with class members in the litigation,



                                          10
4814-0653-1498, v. 1
possess a personal financial stake in the outcome, consulted regularly with Class

Counsel, were involved with the discovery responses by responding to written

discovery and, additionally, three named plaintiffs were deposed, and five of the

named Plaintiffs participated in person in a lengthy mediation to resolve these

claims, while the other named Plaintiffs were available by phone. Id.; Declaration

of Carol L. Brooke in Support of Joint Motion for Preliminary Approval of Collective

Action and Class Action Settlement, (“Brooke Decl.”) [DE 202-3], ¶¶ 12-14. The

named Plaintiffs each understood their obligation as class representative in the

event that the Court certified this as a class action with respect to AWPA claims

and/or the NCWHA claims. See Brooke Decl., ¶¶ 13-14.

         In addition, under the arrangement between named Plaintiffs and counsel,

all expenses incident to class certification can be advanced to the named Plaintiffs

by counsel for the Plaintiffs, with the named Plaintiffs remaining ultimately liable

for such costs in the event that the Court rejects either the Settlement Agreement or

Plaintiffs request and motion that the expenses involved in providing notice to the

class be paid for by the Defendants. Brooke Decl., ¶ 9; Declaration of Robert J. Willis

in Support of Joint Motion for Preliminary Approval of Collective Action and Class

Action Settlement (“Willis Decl.”) [DE 202-4], ¶¶ 2-3; see Haywood, 109 F.R.D. at

580 (approving such a cost advance arrangement).

         Lastly, Robert Willis, Carol Brooke, and Clermont Ripley, counsel for the

named Plaintiffs, are experienced counsel who have previously been counsel in class

action litigation, including class litigation involving identical claims as asserted in

the instant case. Brooke Decl., ¶ 6; Willis Decl., ¶¶ 6-10. See also Covarrubias. 2011



                                          11
4814-0653-1498, v. 1
WL 2690531 at *7.

C.       The Class Satisfies the Requirements of Rule 23(b)(3).

         Class certification under Rule 23(b)(3) requires that common issues of law or

fact predominate over individual issues and that the class action be the superior

method of dealing with the dispute. The factors used to make this determination are:

“(A) the interest of members of the class in individually controlling the prosecution

or defense of separate actions; (B) the extent and nature of any litigation concerning

the controversy already commenced by or against members of the class; (C) the

desirability or undesirability of concentrating the litigation of the claims in the

particular forum; (D) the difficulties likely to be encountered in the management of

a class action.” Rule 23(b)(3), Fed. R. Civ. P. See also Haywood, 109 F.R.D. at 580-

84, and 592-93.

         The proposed class satisfies the requirements of (b)(3) for the reasons already

stated above in the memorandum of law submitted in support of the Motion, [DE

206], as to Rule 23(a). See Rossini v. Ogilvy & Mather, Inc., 798 F.2d 590 at 598 (2d

Cir. 1986) (holding that satisfaction of Rule 23(a) “goes a long way toward satisfying

the Rule 23(b)(3) requirement of commonality”). Based on the allegations in the

Complaint, certification of the AWPA Class and the NCWHA Class #1 is appropriate

under Rule 23(b)(3). The legal and factual issues described in paragraphs 146-51,

152-57, 158-63, of the Third Amended Complaint predominate over any individual

issues of law and fact for any Plaintiff class member.

         Class treatment of the legal issues identified in this case would also be

superior to other procedures for the handling of the claims in question for a


                                           12
4814-0653-1498, v. 1
number of reasons. No member of the AWPA Class or the NCWHA Classes has

any necessary interest in individually controlling the prosecution of the claims at

issue in this litigation. “Additionally, because of the relatively small amount of the

wage claims in this case, no individual class member could have any reasonable

financial capability to pursue this litigation on an individual basis.” See Gaxiola

2011 WL 806792 at 12; Hernandez Garcia Order at 6.

         In addition, no other litigation concerning this matter and filed by any of

the parties involved in the present action is currently pending. Plaintiffs’ and

Defendants’ counsel are not aware of any other litigation pending against

Defendants besides this action.        Furthermore, this Court has a substantial

interest in the resolution of the issues raised in this litigation occurring in one

forum. Because Plaintiff and members of the AWPA Class and the NCWHA

Classes were all employed by the same corporate employer, Scott Farms, Inc., that

maintained payroll records and employee data for the entire time period covered

by the classes, the management of a class action under Rule 23(b)(3) in this matter

should not present any difficulties.

                                    CONCLUSION

         For the reasons set forth above, the parties Joint Motion for Certification of

Settlement Classes is GRANTED.

                   18thday of __________________,
         This the ____          November          2019.



                                             ____________________________________
                                             The Honorable Louise W. Flanagan
                                             U.S. District Judge



                                           13
4814-0653-1498, v. 1
